DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4-6 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VESCOVI et al (US 2015/0277559).
Regarding claim 4, VESCOVI discloses an operation unit control device (abstract) comprising: a processor to execute a program (paragraph 176, 177; processor and memory of an electronic device are inherently necessary); and a memory to store the program which, when executed by the processor (paragraph 176, 177; processor and memory of an electronic device are inherently necessary), performs the processes of  detecting details of operations using two or more respective operation units which two or more operation devices each include (paragraph 176, 177); determining whether or not, while an operation using an operation unit included in one of the operation devices is being performed, an operation using an operation unit included in a remaining one of the operation devices and corresponding to a function identical with that corresponding to the operation using the operation unit included in the 
Regarding claim 5, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  VESCOVI further discloses wherein when it is determined that while the operation using the operation unit included in the one of the operation devices is being performed, the operation using the operation unit included in the remaining one of the operation devices and corresponding to the function identical with that corresponding to the operation using the operation unit included in the one of the operation devices is performed simultaneously, changing a display mode of a display device included in the remaining one of the operation devices (paragraph 176, 177; visual feedback of a conflicted commands).
Regarding claim 6, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  VESCOVI further discloses wherein when, while the operation using the operation unit included in the one of the operation devices is being performed, the operation using the operation unit included in the remaining one of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over VESCOVI et al (US 2015/0277559) in view of DEUEL et al (US 2009/0119720).
Regarding claim 1, VESCOVI discloses an operation unit control device (abstract) comprising: a processor to execute a program (paragraph 176, 177; processor and memory of an electronic device are inherently necessary); and a memory to store the program which, when executed by the processor (paragraph 176, 177; processor and memory of an electronic device are inherently necessary), performs the processes of  detecting details of operations using two or more respective operation units (paragraph 176, 177); determining whether or not, while an operation using one of the operation units is being performed, an operation using a remaining one of the operation units and corresponding to a function identical with that corresponding to the operation using the one of the operation units is performed simultaneously, on a basis of the details of the operations, the details being detected (paragraph 176, 177); and vibrating the operation units when it is determined that while the operation using the one of the operation units is being performed, the operation using the remaining one of the operation units and corresponding to the function identical with that corresponding to the operation using the one of the operation units is performed simultaneously (paragraph 176, 177; first and second electronic device are used to control an external device.  Simultaneous conflicting commands can result in visual, audio, or haptic feedback).  However, VESCOVI does not expressly disclose wherein two or more 
Regarding claim 2, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  VESCOVI further discloses wherein when it is determined that while the operation using the one of the operation units is being performed, the operation using the remaining one of the operation units and corresponding to the function identical with that corresponding to the operation using the one of the operation units is performed simultaneously, changing a display mode of a display device included in the operation device (paragraph 176, 177; visual feedback of a conflicted commands).

Regarding claim 8, VESCOVI discloses an operation unit control method (abstract) comprising: detecting details of operations using two or more respective operation units (paragraph 176, 177); determining whether or not, while an operation using one of the operation units is being performed, an operation using a remaining one of the operation units and corresponding to a function identical with that corresponding to the operation using the one of the operation units is performed simultaneously, on a basis of the details of the operations, the details being detected (paragraph 176, 177); and vibrating the operation units when it is determined that while the operation using the one of the operation units is being performed, the operation using the remaining one of the operation units and corresponding to the function identical with that corresponding to the operation using the one of the operation units is performed simultaneously .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over VESCOVI et al (US 2015/0277559) in view of DEUEL et al (US 2009/0119720) and further in view of OLIEN (US 2015/0185843).	
Regarding claim 7, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of VESCOVI and DEUEL does not expressly disclose wherein the processes further include instructing .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over VESCOVI et al (US 2015/0277559) in view of OLIEN (US 2015/0185843). 
Regarding claim 9, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  VESCOVI further discloses wherein the processes further include instructing electronic equipment to performing a function corresponding to an operation, and vibrating one of the operation units in a mode different from that in a warning process, as tactile feedback for an operation using the one of the operation units.  In a similar field of endeavor, OLIEN discloses wherein the processes further include instructing electronic equipment to performing a function corresponding to an operation, and vibrating one of the operation units in a mode different from that in a first process, as tactile feedback for an operation using the one of the operation units (paragraph 4-11, 32-38). Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of VESCOVI and DEUEL to include the teachings of OLIEN, since such a modification would provide various haptic effects based on defined control determinations.
Conclusion









Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317.  The examiner can normally be reached on 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIEL A BALAOING/           Primary Examiner, Art Unit 2624